Title: The Commissioners to E. F. van Berckel, 29 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Berckel, Engelbert François van


     
      Sir
      Passi near Paris, Ocr. 29th. 1778
     
     Upon maturely considering the Letter and declaration which we have had the honor of receiving from you, we are of opinion that there are some propositions relative to that proposed treaty business which can only be properly discuss’d in a personal interview. We therefore wish that you, or a person authorizd by you, woud meet one of us at Aix la Chapelle, or any other place which you may judge more convenient for conducting this business with the most perfect Secrecy.
     Shoud this proposal meet with your approbation, you will have the goodness to apprize us of the time and place you think proper for the interview. It may be proper that we shoud enquire for one another, wherever we meet, under fictitious names; the fixing upon which we also wish to leave to you.
     We shall be glad of an answer as soon as is convenient for you; and have the honor to be, with great respect Sir most Obedt. & most humb Servts.
    